Citation Nr: 1437842	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a rating in excess of 20 percent for status post lumbar laminectomy L4-5, with herniated disc L5-S1 prior to July 19, 2012, and in excess of 40 percent  thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1983 to October 1986 and from January 1987 to July 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a disability rating in excess of 20 percent for status post lumbar laminectomy L4-5, with herniated disc L5-S1.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is in the Veteran's file. 

In May 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a November 2012 rating decision, the RO increased the rating for the Veteran's service-connected status post lumbar laminectomy L4-5, with herniated disc L5-S1 to 40 percent, effective July 19, 2012.  


FINDINGS OF FACT

1.  Prior to July 19, 2012, the preponderance of the evidence shows that the Veteran's low back disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2.  Since July 19, 2012, the preponderance of the evidence shows that the Veteran's low back disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past twelve months.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status post lumbar laminectomy L4-5, with herniated disc L5-S1 prior to July 19, 2012, and in excess of 40 percent  thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The letter provided the Veteran with information regarding his service-connected disability and the symptoms required for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in October 2009 and July 2012; the record does not reflect, and the Veteran has not argued, that any of the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran's low back disability is evaluated as 20 percent disabling prior to July 19, 2012, and 40 percent disabling thereafter under Diagnostic Code 5243.  The Veteran contends that his low back disability is more advanced and painful than that contemplated by the rating assigned.  

The Veteran is in receipt of a separate 10 percent rating for radiculopathy of the left lower extremity.  


Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent disability rating for IVDS is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past twelve months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The rating schedule provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a. Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A , DC 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The Veteran was afforded a VA back examination in October 2009.  He reported decreased motion, stiffness, spasms and pain.  He also reported weekly, severe, flare-ups.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 70 degrees on active motion.  His extension was to 20 degrees.  His right and left lateral flexion was to 30 degrees and his right and left lateral rotation was to 30 degrees.  There was objective evidence of pain for all ranges of motion.  There were no additional limitations after repetitive use; however, objective evidence of pain was found.  The Veteran's gait was normal.  No ankylosis or incapacitating episodes were found.  No objective abnormalities were noted and all motor and sensory results were normal.  X-rays showed a large paracentral posterior disc protrusion at L5-S1 resulting in moderate narrowing of the right neural foramen and impinges upon the right lateral recess.  

The Veteran was afforded a VA examination on July 2012.  He reported constant, throbbing pain which was rated as 7/10.  The Veteran's forward flexion of the thoracolumbar spine was to 80 degrees.  Pain began at 70 degrees.  His extension was to 20 degrees.  Pain began at 20 degrees.  His right and left lateral flexion was to 30 degrees.  Pain began at 20 degrees for each side.  His right and left lateral rotation was to 30 degrees.  Pain began at 20 degrees for each side.  All ranges of motion remained the same after repetitive use.  

The examiner found additional functional loss of use and weakened movement, excess fatigability, interference with sitting, standing and/or weight-bearing and disturbance of locomotion.  The examiner also found pain on palpation of the lower back.  The Veteran's gait was abnormal.  Over the past twelve months, the Veteran had incapacitating episodes for at least four weeks but less than six.  X-ray results showed extensive disc and facet degenerative disease throughout the lumbar spine.  

Increased Rating Prior to July 19, 2012

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  The report from the October 2009 VA examination revealed forward flexion of the lumbar spine to 70 degrees and no ankylosis.  Although there was objective evidence of pain for all movements after repetitive use, there was no decreased range of motion found.  A higher rating is not warranted due to limitation of motion.  

Even considering additional functional limitation due to factors as pain and stiffness, the demonstrated manifestations are appropriately contemplated in the 20 percent evaluation.  See Deluca, supra.  

The evidence does not reflect that the Veteran suffered from incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding twelve months as required for a 40 percent rating.  The Veteran had not missed any days from work due to his back pain.  A higher rating is not warranted under the IVDS Formula.

Increased Rating since July 19, 2012

To warrant a 50 percent disability rating under the General Rating Formula, the evidence must establish that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  The report from the July 2012 VA examination shows that, while the Veteran's range of motion is limited, there is range of motion of the lumbar spine.  The Veteran's forward flexion was 80 degrees, with pain beginning at 70 degrees.  There is no basis for a higher evaluation on the basis of ankylosis.  Moreover, as a 40 percent rating is the maximum evaluation assignable for limitation of motion, a higher rating based on pain cannot be established.  See Johnston v. Brown, 10 Vet. App. 80, 5 (1997).

Under the IVDS Formula, a 60 percent disability rating may be assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The report from the July 2012 VA examination indicates that the Veteran had incapacitating episodes lasting at least four weeks but less than six weeks during the prior twelve month period.  A higher rating is not warranted under the IVDS Formula as the evidence does not establish incapacitating episodes requiring bed rest by a physician and treatment by a physician having a total duration of at least six weeks.

The preponderance of the evidence is against the claim for a rating in excess of 20 percent prior to July 19, 2012, and in excess of 40 percent thereafter for the Veteran's service-connected for status post lumbar laminectomy L4-5, with herniated disc L5-S1; there is no doubt to be resolved; and increased ratings for both periods on appeal are not warranted.

Neurological manifestations of the intervertebral disc syndrome of the thoracolumbar spine may be separately rated under an appropriate diagnostic code (and such rating is then combined with the rating under the General Formula, addressed above).  A separate rating of 10 percent is already assigned for radiculopathy of the left lower extremity associated with intervertebral disc syndrome of the thoracolumbar spine.  

The October 2009 VA examination report reflects no objective abnormalities and normal motor and sensory results.  

The report from the Veteran's July 2012 VA examination reflects that no neurologic abnormalities due to Veteran's service-connected lumbar spine were found on his right lower extremity and a neurologic abnormality was found on the left lower extremity, for which a 10 percent rating was subsequently assigned.  The Veteran has not appealed the 10 percent rating assigned and there is no medical evidence demonstrating a higher rating is warranted.

The evidence shows that the Veteran's service-connected low back disability results in pain and decreased range of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected low back disability is adequate, and referral for an extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The Board has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the October 2009 VA examination, it was reported that the Veteran was currently employed and was managing ATM's.  He had not lost work in the last 12 months due to his service-connected disability.  Although the July 2012 VA examiner noted that the Veteran was unable to bend, squat or kneel, which impacted his ability to work, there is no evidence showing that that his low back disability renders him unemployable.  A TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to a rating in excess of 20 percent disabling for status post lumbar laminectomy L4-5, with herniated disc L5-S1 prior to July 19, 2012, and in excess of 40 percent disabling thereafter is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


